DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The objections and rejections from the Office Action of 11/15/2021 are hereby withdrawn.  New grounds for rejection are presented below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The apparatus components recited in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Corresponding structure is at least disclosed at Pages 31-32 of the instant Specification in the form of appropriately written computer software.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-9, 11, 13, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavid Ben Lulu et al. (US 20180293516 A1)[hereinafter “Lavid Ben Lulu”].
Regarding Claims 1 and 11, Lavid Ben Lulu discloses an anomaly detection apparatus (and corresponding method)[Paragraph [0026] – “The unsupervised machine learning analysis may further include modeling the sensory inputs and detecting indicators in the sensory inputs. The modeling may include generating meta-models for each component, module, or portion of the machine. The meta-models are monitored to detect indicators therein. Based on the indicators, anomalies may be detected.”] comprising:
a model creator, based on a plurality of sensor data input sequentially in time [See Figs. 3A and 3B], to create a plurality of candidate models with a plurality of techniques for detection of an anomaly of the sensor data [Paragraph [0026] – “The unsupervised machine learning analysis may further include modeling the sensory inputs and detecting indicators in the sensory inputs. The modeling may include generating meta-models for each component, module, or portion of the machine. The meta-models are monitored to detect indicators therein. Based on the indicators, anomalies may be detected.”Paragraph [0037] – “In a further embodiment, the unsupervised machine learning may include one or more signal processing techniques, implementation of one or more neural networks, or both. It should be noted that different parameters represented by the sensory inputs may be analyzed using different machine learning techniques. For example, a temperature parameter may be analyzed by applying a first machine learning technique to sensory inputs from a temperature sensor, and an energy consumption parameter may be analyzed by applying a second machine learning technique to sensory inputs from an energy consumption gage.”];
an accuracy calculator to calculate decision accuracies of the plurality of candidate models; a model selector to select at least one anomaly detection model from among the plurality of candidate models based on the decision accuracies of the plurality of candidate models [Paragraph [0036] – “In an embodiment, the model validator 140 is configured to analyze the artificial dataset. To this end, the model validator 140 may be further configured to run the candidate model using data of the artificial dataset as inputs. Based on the analysis, the model validator 140 is configured to determine whether the candidate model is valid. Determining whether the candidate model is valid may include, but is not limited to, generating a score indicating an accuracy of detecting anomalies of the candidate model. In a further embodiment, when it is determined that the candidate model is not valid, a new model may be selected.”];
a data classifier to determine whether new sensor data is normal or abnormal based on the selected anomaly detection model; a model updater to update the plurality of candidate models based on the decision accuracies of the plurality of candidate models calculated by the accuracy calculator and on the new sensor data determined to be normal or abnormal by the data classifier [See Paragraphs [0054] and [0067]];
a candidate-model group selector to select either a first candidate model group including the plurality of candidate models created based on sensor data determined to be normal by the data classifier or a second candidate model group including the plurality of candidate models created based on sensor data determined to be normal or abnormal by the data classifier; an applied-model group selector to select an applied model group including one or more candidate models from the first candidate model group or the second candidate model group selected by the candidate-model group selector; and an applied model creator to decide an applied model created based on the applied model group, as the anomaly detection model [Paragraph [0002] – “The present disclosure relates generally to maintenance systems for machines, and more specifically to validating behavioral models utilized for unsupervised learning of machine operation.”Paragraph [0026] – “The unsupervised machine learning analysis may further include modeling the sensory inputs and detecting indicators in the sensory inputs. The modeling may include generating meta-models for each component, module, or portion of the machine. The meta-models are monitored to detect indicators therein. Based on the indicators, anomalies may be detected.”Paragraph [0036] – “In an embodiment, the model validator 140 is configured to analyze the artificial dataset. To this end, the model validator 140 may be further configured to run the candidate model using data of the artificial dataset as inputs. Based on the analysis, the model validator 140 is configured to determine whether the candidate model is valid. Determining whether the candidate model is valid may include, but is not limited to, generating a score indicating an accuracy of detecting anomalies of the candidate model. In a further embodiment, when it is determined that the candidate model is not valid, a new model may be selected.”].

Regarding Claims 3 and 13, Lavid Ben Lulu discloses that the candidate-model group selector selects either the first candidate model group or the second candidate model group based on decision accuracies of the plurality of candidate models in the first candidate model group and decision accuracies of the plurality of candidate models in the second candidate model group, and the applied-model group selector selects the applied model group based on the decision accuracies of the plurality of candidate models in the first candidate model group or the second candidate model group selected by the candidate-model group selector [Paragraph [0036] – “In an embodiment, the model validator 140 is configured to analyze the artificial dataset. To this end, the model validator 140 may be further configured to run the candidate model using data of the artificial dataset as inputs. Based on the analysis, the model validator 140 is configured to determine whether the candidate model is valid. Determining whether the candidate model is valid may include, but is not limited to, generating a score indicating an accuracy of detecting anomalies of the candidate model. In a further embodiment, when it is determined that the candidate model is not valid, a new model may be selected.”Paragraph [0057] – “the method may be utilized to ensure that models applied to the machine are currently appropriate.”].

Regarding Claims 5 and 15, Lavid Ben Lulu discloses an initialization determiner to determine whether all of numerical values indicating decision accuracies of the plurality of candidate models become equal to or smaller than a predetermined value; and a candidate models initializer to initialize the anomaly detection model when all of the numerical values indicating the decision accuracies of the plurality of candidate models are determined to be equal to or smaller than the predetermined value [Claim 2 – “determining, based on the analysis of the artificial dataset, a score representing an accuracy of the candidate model in detecting anomalies, wherein the candidate model is valid when the determined score is above a predetermined threshold.”].

Regarding Claims 6 and 16, Lavid Ben Lulu discloses the elements of Claim 1 (see above) and further discloses a group maker to classify the plurality of sensor data Paragraph [0026] – “The unsupervised machine learning analysis may further include modeling the sensory inputs and detecting indicators in the sensory inputs. The modeling may include generating meta-models for each component, module, or portion of the machine. The meta-models are monitored to detect indicators therein. Based on the indicators, anomalies may be detected.”Paragraph [0036] – “In an embodiment, the model validator 140 is configured to analyze the artificial dataset. To this end, the model validator 140 may be further configured to run the candidate model using data of the artificial dataset as inputs. Based on the analysis, the model validator 140 is configured to determine whether the candidate model is valid. Determining whether the candidate model is valid may include, but is not limited to, generating a score indicating an accuracy of detecting anomalies of the candidate model. In a further embodiment, when it is determined that the candidate model is not valid, a new model may be selected.”Paragraph [0037] – “In a further embodiment, the unsupervised machine learning may include one or more signal processing techniques, implementation of one or more neural networks, or both. It should be noted that different parameters represented by the sensory inputs may be analyzed using different machine learning techniques. For example, a temperature parameter may be analyzed by applying a first machine learning technique to sensory inputs from a temperature sensor, and an energy consumption parameter may be analyzed by applying a second machine learning technique to sensory inputs from an energy consumption gage.”Paragraph [0057] – “the method may be utilized to ensure that models applied to the machine are currently appropriate.”]; and
a group evaluator to calculate an evaluation value of the candidate model created by the technique selected by the technique selector, for each of the data groups classified by the group maker [Claim 2 – “determining, based on the analysis of the artificial dataset, a score representing an accuracy of the candidate model in detecting anomalies, wherein the candidate model is valid when the determined score is above a predetermined threshold.”],
wherein the model creator creates the candidate model with the technique selected by the technique selector, for each of the data groups classified by the group maker, the technique selector selects the technique based on the evaluation value calculated by the group evaluator, for each of the data groups classified by the group maker [Paragraph [0026] – “The unsupervised machine learning analysis may further include modeling the sensory inputs and detecting indicators in the sensory inputs. The modeling may include generating meta-models for each component, module, or portion of the machine. The meta-models are monitored to detect indicators therein. Based on the indicators, anomalies may be detected.”Paragraph [0036] – “In an embodiment, the model validator 140 is configured to analyze the artificial dataset. To this end, the model validator 140 may be further configured to run the candidate model using data of the artificial dataset as inputs. Based on the analysis, the model validator 140 is configured to determine whether the candidate model is valid. Determining whether the candidate model is valid may include, but is not limited to, generating a score indicating an accuracy of detecting anomalies of the candidate model. In a further embodiment, when it is determined that the candidate model is not valid, a new model may be selected.”Paragraph [0057] – “the method may be utilized to ensure that models applied to the machine are currently appropriate.”],
the model updater updates the candidate model using a technique selected by another selection by the technique selector based on the evaluation value calculated by the group evaluator [Claim 2 – “determining, based on the analysis of the artificial dataset, a score representing an accuracy of the candidate model in detecting anomalies, wherein the candidate model is valid when the determined score is above a predetermined threshold.”], and the model selector creates the anomaly detection model based on the candidate model updated by the model updater, for each of the data groups classified by the group maker [Paragraph [0036] – “In an embodiment, the model validator 140 is configured to analyze the artificial dataset. To this end, the model validator 140 may be further configured to run the candidate model using data of the artificial dataset as inputs. Based on the analysis, the model validator 140 is configured to determine whether the candidate model is valid. Determining whether the candidate model is valid may include, but is not limited to, generating a score indicating an accuracy of detecting anomalies of the candidate model. In a further embodiment, when it is determined that the candidate model is not valid, a new model may be selected.”Paragraph [0057] – “the method may be utilized to ensure that models applied to the machine are currently appropriate.”].

Claims 7 and 17, Lavid Ben Lulu discloses that the technique selector selects the optimum technique utilizing a genetic algorithm so that fitness becomes maximum when the candidate model is created by applying the plurality of techniques to each of the data groups classified by the group maker [Paragraph [0036] – “In an embodiment, the model validator 140 is configured to analyze the artificial dataset. To this end, the model validator 140 may be further configured to run the candidate model using data of the artificial dataset as inputs. Based on the analysis, the model validator 140 is configured to determine whether the candidate model is valid. Determining whether the candidate model is valid may include, but is not limited to, generating a score indicating an accuracy of detecting anomalies of the candidate model. In a further embodiment, when it is determined that the candidate model is not valid, a new model may be selected.”Paragraph [0057] – “the method may be utilized to ensure that models applied to the machine are currently appropriate.”This process being “genetic” in that only a fit model will survive the process and be used, in accordance with Applicant’s Fig. 13 and corresponding text.].

Regarding Claims 8 and 18, Lavid Ben Lulu discloses that the group evaluator comprises:
a first selector to select whether to perform grouping to all sensor data or part of the sensor data [Paragraph [0026] – “The unsupervised machine learning analysis may further include modeling the sensory inputs and detecting indicators in the sensory inputs. The modeling may include generating meta-models for each component, module, or portion of the machine. The meta-models are monitored to detect indicators therein. Based on the indicators, anomalies may be detected.”];
a first visualizer to visualize sensor data to be supplied to a data group selected by the first selector [Paragraph [0020] – “FIG. 4 is a simulation illustrating a general model of a plurality of meta-models.”];
a second selector to select a technique for creating a candidate model, for each of data groups to be classified by the group maker [Paragraph [0026] – “The unsupervised machine learning analysis may further include modeling the sensory inputs and detecting indicators in the sensory inputs. The modeling may include generating meta-models for each component, module, or portion of the machine. The meta-models are monitored to detect indicators therein. Based on the indicators, anomalies may be detected.”];
a second visualizer to visualize the candidate model created by the technique selected by the second selector, for each of data groups to be classified by the group maker [Paragraph [0020] – “FIG. 4 is a simulation illustrating a general model of a plurality of meta-models.”];
a third selector to select whether to finish grouping [Paragraph [0026] – “The unsupervised machine learning analysis may further include modeling the sensory inputs and detecting indicators in the sensory inputs. The modeling may include generating meta-models for each component, module, or portion of the machine. The meta-models are monitored to detect indicators therein. Based on the indicators, anomalies may be detected.”];
Paragraph [0026] – “The unsupervised machine learning analysis may further include modeling the sensory inputs and detecting indicators in the sensory inputs. The modeling may include generating meta-models for each component, module, or portion of the machine. The meta-models are monitored to detect indicators therein. Based on the indicators, anomalies may be detected.”]; and
a group ID inputter to input an identification number of a data group to be subgrouped when performing subgrouping [Paragraph [0056] – “FIG. 4 is an example simulation 400 illustrating generating a model of a machine based on a plurality of meta-models. In the example simulation 400, a machine (e.g., the machine 170, FIG. 1) including three components is being monitored, where the three components are represented by the meta-models 410-1, 410-2, and 410-3, respectively.”].

Regarding Claims 9 and 19, Lavid Ben Lulu discloses a preprocessor to perform preprocessing to the plurality of sensor data input sequentially in time [Paragraph [0032] – “The machine monitoring system 130 is configured to send the preprocessed sensory inputs to the model validator 140.”];
wherein the model creator creates the plurality of candidate models based on the plurality of preprocessed sensor data [Paragraph [0026] – “The unsupervised machine learning analysis may further include modeling the sensory inputs and detecting indicators in the sensory inputs. The modeling may include generating meta-models for each component, module, or portion of the machine. The meta-models are monitored to detect indicators therein. Based on the indicators, anomalies may be detected.”Paragraph [0037] – “In a further embodiment, the unsupervised machine learning may include one or more signal processing techniques, implementation of one or more neural networks, or both. It should be noted that different parameters represented by the sensory inputs may be analyzed using different machine learning techniques. For example, a temperature parameter may be analyzed by applying a first machine learning technique to sensory inputs from a temperature sensor, and an energy consumption parameter may be analyzed by applying a second machine learning technique to sensory inputs from an energy consumption gage.”], and
the data classifier determines whether the plurality of sensor data preprocessed by the preprocessor are normal or abnormal [Paragraph [0032] – “The preprocessing may further include feature extraction. The results of the feature extraction may include features to be utilized by the model validator 140 during unsupervised machine learning in order to, e.g., determine normal behavior patterns, detect anomalies, and the like.”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 10, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavid Ben Lulu et al. (US 20180293516 A1)[hereinafter “Lavid Ben Lulu”] and Srikanth et al. (US 5412758 A)[hereinafter “Srikanth”].
Claims 4 and 14, Lavid Ben Lulu discloses a first visualizer to visualize a waveform of normal sensor data; and a second visualizer to visualize a waveform of abnormal sensor data [Paragraph [0020] – “FIG. 4 is a simulation illustrating a general model of a plurality of meta-models.”Paragraph [0022] – “FIG. 6 is a simulation illustrating injecting artificial anomalies to validate a candidate model.”], but fails to disclose: a first instructor to instruct whether to select the candidate model group automatically by the candidate-model group selector or manually by an operator; a second instructor to instruct whether to select the applied model group automatically by the candidate-model group selector or manually by the operator; a third instructor to instruct selection of a candidate model included in a current candidate model group and selection of a candidate model included in a past candidate model group, when it is instructed that the operator select the applied model group manually; and a fourth instructor to instruct learning of the applied model after completion of instructions by the first, second and third instructors.
	However, Srikanth discloses a user interface which is provided to allow a user to have input in the development of an AI system [Column 3 lines 40-64 – “The present invention addresses the above-mentioned needs in the prior art by providing a flexible interface to an expert system shell which assists users of the expert system in all phases of the life cycle of expert system development. In particular, the present invention prevents the user of the expert system shell from having to worry about maintaining input/output files so that they are consistent and updated. The present invention also acts as a conduit for providing the necessary information to the person in charge of maintaining the knowledgebase of the expert system.  Generally, the present invention interfaces a user-friendly interface tool such as a window algorithm to an artificial intelligence expert system shell so that the user can more readily interface with the expert system shell. This allows the user of the expert system shell to tailor the environment of the expert system to suit that person's needs at a reasonable cost. The present invention thus provides access to an expert system by typical users who generally do not understand the operation of such expert systems and would not otherwise be motivated to use them. It is thus believed that the present invention will be important to the proliferation of artificial intelligence technology, most notably in the manufacturing environment.”].  It would have been obvious to provide such a system in the development of an AI system because doing so would have made the development of the system more flexible in operation and would have advantageously allowed for the use of an expert’s knowledge during the creation of the AI system.

Regarding Claims 10 and 20, Lavid Ben Lulu fails to disclose that the model updater updates the plurality of candidate models based on at least either of the new sensor data determined to be normal or abnormal by knowledge of an expert and the new sensor data determined to be normal or abnormal based on the anomaly detection model in addition to the knowledge of the expert.
	However, Srikanth discloses a user interface which is provided to allow a user to have input in the development of an AI system [Column 3 lines 40-64 – “The present invention addresses the above-mentioned needs in the prior art by providing a flexible interface to an expert system shell which assists users of the expert system in all phases of the life cycle of expert system development. In particular, the present invention prevents the user of the expert system shell from having to worry about maintaining input/output files so that they are consistent and updated. The present invention also acts as a conduit for providing the necessary information to the person in charge of maintaining the knowledgebase of the expert system.  Generally, the present invention interfaces a user-friendly interface tool such as a window algorithm to an artificial intelligence expert system shell so that the user can more readily interface with the expert system shell. This allows the user of the expert system shell to tailor the environment of the expert system to suit that person's needs at a reasonable cost. The present invention thus provides access to an expert system by typical users who generally do not understand the operation of such expert systems and would not otherwise be motivated to use them. It is thus believed that the present invention will be important to the proliferation of artificial intelligence technology, most notably in the manufacturing environment.”].  It would have been obvious to provide such a system in the development of an AI system because doing so would have made the development of the system more flexible in operation and would have advantageously allowed for the use of an expert’s knowledge during the creation of the AI system.

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    202
    780
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    201
    784
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    209
    794
    media_image3.png
    Greyscale

Examiner’s Response:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first model group being obtained by unsupervised learning and the second candidate model group being obtained by supervised learning) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



    PNG
    media_image4.png
    287
    775
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    79
    781
    media_image5.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Lavid Ben Lulu discloses that the sensor data is classified into data groups [Paragraph [0026] – “The unsupervised machine learning analysis may further include modeling the sensory inputs and detecting indicators in the sensory inputs. The modeling may include generating meta-models for each component, module, or portion of the machine. The meta-models are monitored to detect indicators therein. Based on the indicators, anomalies may be detected.”Paragraph [0037] – “In a further embodiment, the unsupervised machine learning may include one or more signal processing techniques, implementation of one or more neural networks, or both. It should be noted that different parameters represented by the sensory inputs may be analyzed using different machine learning techniques. For example, a temperature parameter may be analyzed by applying a first machine learning technique to sensory inputs from a temperature sensor, and an energy consumption parameter may be analyzed by applying a second machine learning technique to sensory inputs from an energy consumption gage.”].

Applicant argues:

    PNG
    media_image6.png
    289
    785
    media_image6.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Lavid Ben Lulu discloses that an optimum technique for creating the candidate model is selected for the different data groups [Paragraph [0037] – “In a further embodiment, the unsupervised machine learning may include one or more signal processing techniques, implementation of one or more neural networks, or both. It should be noted that different parameters represented by the sensory inputs may be analyzed using different machine learning techniques. For example, a temperature parameter may be analyzed by applying a first machine learning technique to sensory inputs from a temperature sensor, and an energy consumption parameter may be analyzed by applying a second machine learning technique to sensory inputs from an energy consumption gage.”] and a corresponding evaluation value for the model is calculated [Paragraph [0036] – “In an embodiment, the model validator 140 is configured to analyze the artificial dataset. To this end, the model validator 140 may be further configured to run the candidate model using data of the artificial dataset as inputs. Based on the analysis, the model validator 140 is configured to determine whether the candidate model is valid. Determining whether the candidate model is valid may include, but is not limited to, generating a score indicating an accuracy of detecting anomalies of the candidate model. In a further embodiment, when it is determined that the candidate model is not valid, a new model may be selected.”].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865